MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Dec 04 2015, 8:35 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark A. Thoma                                           Gregory F. Zoeller
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Katherine Modesitt Cooper
                                                        Deputy Attorney General



                                          IN THE
    COURT OF APPEALS OF INDIANA

Charles B. Jones,                                       December 4, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1505-CR-291
        v.                                              Appeal from the Allen Superior
                                                        Court 4
State of Indiana,                                       The Honorable John F. Surbeck,
Appellee-Plaintiff                                      Jr., Judge
                                                        Trial Court Cause No.
                                                        02D04-1502-F5-32



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-291 | December 4, 2015    Page 1 of 6
[1]   Charles B. Jones was convicted of Battery1 as a Level 5 felony and sentenced to

      the maximum term of six years.2 On appeal, Jones argues that his sentence is

      inappropriate.


[2]   We affirm.


                                             Facts & Procedural History


[3]   On February 3, 2015, Dane Hinsey, a confinement officer with the Allen

      County Sheriff’s Department, was on duty monitoring the J-block at the Allen

      County Jail, which houses inmates who have medical conditions or who are

      extremely intoxicated or withdrawing from drugs and alcohol. Inmates housed

      in the J-block have to be observed every hour. Additionally, one time each

      shift, a jail nurse has to make contact with each inmate housed in the J-block.


[4]   At approximately 3:00 p.m. on February 3, Officer Hinsey and Deborah Bolen,

      a jail nurse, were making rounds through the J-block. When they reached

      Jones’s cell, Nurse Bolen looked through the window on the cell door and

      observed Jones lying on the bottom bunk, with a blanket pulled up covering his

      face. Nurse Bolen knocked on the window to Jones’s cell twice in an effort to

      get Jones’s attention, but Jones did not respond. At that point, Officer Hinsey

      knocked on the window and attempted to speak with Jones. According to




      1
          Ind. Code § 35-42-2-1(b)(1), (f)(5)(A).
      2
       Ind. Code § 35-50-2-6(b) (“[a] person who commits a Level 5 felony . . . shall be imprisoned for a fixed term
      of between one (1) and six (6) years, with the advisory sentence being three (3) years”).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-291 | December 4, 2015             Page 2 of 6
      Jones, he responded by saying “what.” Transcript at 192. Officer Hinsey did

      not hear Jones’s response and detected no movement from Jones.                           Believing

      that Jones was unresponsive, Officer Hinsey opened the door and entered

      Jones’s cell. Officer Hinsey then used his set of keys to tap against the metal

      bunk bed, creating a loud “clanking” sound in an effort to get Jones’s attention.

      Id. at 110. Jones testified that he heard Officer Hinsey enter his cell, but did not

      respond. Officer Hinsey then removed the blanket that was covering most of

      Jones’s head, at which point, Jones jumped out of bed “very aggressively,”

      stood face-to-face with Officer Hinsey, and yelled “what the fuck is your

      problem”. Id.


[5]   Jones then pushed his way past Officer Hinsey as he left his cell and entered the

      day room for J-block, a larger area just outside the cell. At that time, J-block

      was on lockdown due to the fact that there was a maintenance person in the cell

      block repairing a water leak. Officer Hinsey radioed for back-up and then

      followed Jones into the day room. Jones balled up his fists in a fighting posture

      and backed away from Officer Hinsey. When Jones refused to comply with

      Officer Hinsey’s direct order to get on the floor, Officer Hinsey attempted to

      secure Jones. Jones responded by throwing punches at Officer Hinsey and

      trying to further engage in a fight by grabbing his uniform. Jones eventually

      grabbed Officer Hinsey around the waist and took him to the ground, causing

      Officer Hinsey to strike his head on the concrete floor. With assistance from

      other officers, Officer Hinsey eventually secured Jones.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-291 | December 4, 2015      Page 3 of 6
[6]   The State charged Jones with battery on a public safety official as a Level 5

      felony. A jury trial was held on April 7, 2015, at the conclusion of which the

      jury found Jones guilty as charged. The trial court held a sentencing hearing on

      April 27, 2015. After reviewing the pre-sentence investigation report (PSI) and

      considering arguments of counsel, the trial court sentenced Jones to six years

      imprisonment. Jones now appeals, challenging the sentence imposed.


                                          Discussion & Decision


[7]   Jones argues that his six-year executed sentence is inappropriate. Indiana

      Appellate Rule 7(B) provides: “The Court may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” See also Davis v. State, 971 N.E.2d 719, 725 (Ind. Ct.

      App. 2012). “Sentencing review under Appellate Rule 7(B) is very deferential

      to the trial court.” Schaadt v. State, 30 N.E.3d 1, 4 (Ind. Ct. App. 2015). When

      reviewing a sentence, our principal role is to leaven the outliers rather than

      necessarily achieve what is perceived as the correct result. Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008). “We do not look to determine if the sentence

      was appropriate; instead we look to make sure the sentence was not

      inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Jones bears

      the burden of persuading the court that his sentence is inappropriate. See

      Davis, 971 N.E.2d at 725.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-291 | December 4, 2015   Page 4 of 6
[8]   We begin by considering the nature of the offense. While incarcerated in the

      Allen County Jail on another crime, Jones’s refusal to respond to the jail nurse

      and Officer Hinsey escalated into a physical confrontation with Officer Hinsey.

      Jones, who had readied himself in a fighting stance, threw punches at Officer

      Hinsey and eventually grabbed Officer Hinsey around the waist and took him

      to the floor. The nature of the offense shows no restraint by Jones. Rather,

      Jones acted in a very aggressive manner and with little regard for the safety and

      well-being of Officer Hinsey, Nurse Bolen, or others present during the

      altercation. See Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015) (noting that

      when considering the nature of the offense, courts can consider whether the

      offense was accompanied by “restraint, regard, and lack of brutality”).


[9]   With regard to his character, Jones acknowledges that at the young age of

      twenty-four, he has accumulated an extensive criminal history that spans two

      states. Jones’s criminal history includes prior misdemeanor convictions for

      criminal trespass to land in Cook County, Illinois (2009); criminal trespass to

      land and two convictions for battery with bodily harm in Cook County, Illinois

      (2010), and criminal trespass in Allen County, Indiana (2014). Jones has also

      accumulated a felony conviction for manufacturing or dealing cannabis near a

      school in Cook County, Illinois (2000). In addition, Jones has several other

      arrests for criminal trespass, possession of cannabis, manufacturing/dealing

      cannabis, battery, resisting law enforcement, and domestic battery. Jones’s

      criminal history is not indicative of virtuous character traits that would weigh in

      his favor in our review of the appropriateness of his sentence. See id. (noting


      Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-291 | December 4, 2015   Page 5 of 6
       that “substantial virtuous traits or persistent examples of good character” are

       weighty considerations upon sentence review).


[10]   As our Supreme Court recently noted, deference to the trial court “should

       prevail unless overcome by compelling evidence portraying in a positive light

       the nature of the offense . . . and the defendant’s character.” Stephenson v. State,

       29 N.E.3d 111, 122 (Ind. 2015). Here, Jones has offered no compelling

       evidence that would lead us to conclude that his sentence is inappropriate. We

       therefore affirm the six-year executed sentence imposed by the trial court.


[11]   Judgment affirmed.


[12]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1505-CR-291 | December 4, 2015   Page 6 of 6